DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-14, filed 1026/2021, with respect to claims 1, 8, 12-15, 21, 24-27, and 29 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 over U.S. Patent Publication No. 2019/03 19686 to Chen (“Chen 686”) and U.S. Patent Publication No. 2019/0386797 to Yang (“Yang”) of claims 1, 8, 12-15, 21, 24-27, and 29 has been withdrawn. 
Applicant’s arguments, see pages 9-14, filed 1026/2021, with respect to claims 2-7, 9-11, 16-20, 22, 23, 28, and 30 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 over various combinations of Chen’686, Yang, 3GPP R4-1803045 to Qualcomm (“Qualcomm NPL”), U.S. Patent Publication No. 2020/0068420 to Chen (“Chen ’420”), and U.S. Patent Publication No. 2020/0169336 to Modarres (“Modarres”) of claims 2-7, 9-11, 16-20, 22, 23, 28, and 30 has been withdrawn.
Applicant’s arguments, see page 9, filed 10/26/2021, with respect to Drawings Fig. 4 have been fully considered and are persuasive.  The objection of Drawings Fig.4 has been withdrawn. 
Applicant’s arguments, see page 9, filed 10/26/2021, with respect to claims 2, 3, 16, and 17 have been fully considered and are persuasive.  The objection of claims 2, 3, 16, and 17 for minor informalities has been withdrawn. 
Allowable Subject Matter
Claim 1, 15, 27, and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “receiving, from a base station, a configuration for a cell, wherein the cell is deactivated by the base station and is configured with one or more base station beams; identifying an allocation of beam management resources for performing beam management based on the configured one or more base station beams; and performing, at the UE and while the cell is deactivated, the beam management to track one or more UE beams corresponding to the configured one or more base station beams of the deactivated cell” as the prior art of record in stand-alone form nor in combination cover the amendment claim.  Further searches produced references that capture the state of the art but also fail to read into the claims as supported by the specification.  References such as US 20180048413 A1 to Liu discloses P. 71, discloses the usage of PCID and or VCID for initial access of cell; US 20190261425 A1 to Park discloses resource allocation and configuration and beam sweeps illustrate that the action of cell selection and reselection happens traditionally when a UE comes online or is configured by the base station, but the action of receiving information from an UE in an “deactivated cell” is not disclosed explicitly by the prior art of record.  Claims 15, 27 and 29 receive similar treatment as claim 1.
Claims 2-14, 16-26, 28, and 29 are allowed as they depend from an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO Form PTO-892: US 20180048413 A1 to Liu discloses P. 71, discloses the usage of PCID and or VCID for initial access of cell; US 20190261425 A1 to Park discloses resource allocation and configuration and beam sweeps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476